



Exhibit 10.1
THE TIMKEN COMPANY
1996 DEFERRED COMPENSATION PLAN
(AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2019)


The Timken Company (the "Company") hereby amends and restates, effective January
1, 2019, its 1996 Deferred Compensation Plan (the "Plan"), which was originally
established on November 3, 1995, amended and restated effective as of April 20,
1999, further amended by Amendments No. 1 and No. 2, and amended and restated
effective as of December 31, 2008, December 31, 2010 and June 30, 2014.


Effective as of June 30, 2014 (the "Split Date"), certain assets and liabilities
attributable to the benefits accrued for the Transferred Participants were spun
off (the "Spin-Off') to form a new plan to be known as the TimkenSteel
Corporation 2014 Deferred Compensation Plan (the "TimkenSteel Plan") which is
sponsored by TimkenSteel Corporation. On and after the Split Date, such
Transferred Participants ceased to be Participants under the Plan and became
participants under the TimkenSteel Plan, and the terms of the TimkenSteel Plan
shall govern the benefits accrued by the Transferred Participants under this
Plan prior to the Split Date.


The Company previously amended and restated the Plan effective January 1, 2015,
and now desires to amend the Plan to make certain changes to the Plan deemed
desirable in the administration of the Plan, and to restate the Plan as so
amended effective January 1, 2019.


The Plan provides key executives with the opportunity to defer base salary,
incentive compensation payments payable in cash or Common Shares, and certain
Company contributions, in accordance with the provisions set forth below.


ARTICLE I


DEFINITIONS


For the purposes of the Plan, the following words and phrases shall have the
meanings indicated in this Article I. Certain other words and phrases are
defined throughout the Plan and shall have the meaning so ascribed to them.


1."Account" shall mean a bookkeeping account maintained on behalf of each
Participant pursuant to Section 4 of Article II that is comprised of (i) the
Base Salary Subaccount that is credited with Base Salary deferred by a
Participant, (ii) the Incentive Compensation Subaccount that is credited with
cash Incentive Compensation deferred by a Participant, and (iii) an Excess Core
Contribution Subaccount that is credited with an Excess Core Contributions
deferred by a Participant. A separate subaccount shall be maintained for
Incentive Compensation payable in the form of Common Shares. Certain
Participants may also have a separate TimkenSteel Shares Subaccount maintained
for Incentive Compensation that is payable in the form of TimkenSteel Shares, as
provided in Section 4(iv) of Article II. A Participant's Account(s) shall be
further divided into the following subaccounts: (a) a "Pre-2005 Subaccount" for
amounts deferred by a Participant as of December 31, 2004 (and earnings and
losses thereon) as determined under Treasury Regulation Section l.409A-6(a) or
any successor provision, and (b) a "Post-2004 Subaccount" for amounts deferred
for purposes of Section 409A of the Code by a Participant after December 31,
2004 (and earnings and losses thereon). Amounts in the Pre-2005 Subaccounts are
intended to qualify for "grandfathered" status pursuant to Treasury Regulation
Section 1.409A-6(a) and therefore they shall be subject to the terms and
conditions specified in the Plan as in effect prior to January 1, 2005. A
Participant's Account(s) shali be credited with earnings as described in Section
4 of Article II of the Plan.


2."Base Salary" shall mean the annual fixed or base compensation, payable to a
Participant in accordance with the Company's normal payroll practices.


3."Beneficiary" or "Beneficiaries" shall mean the person or persons designated
by a Participant in accordance with the Plan to receive payment of the remaining
balance of the Participant's Account(s) in the event of the death of the
Participant prior to receipt of the entire amount credited to the Participant's
Account(s).




1

--------------------------------------------------------------------------------





4.
"Board" shall mean the Board of Directors of the Company.



5.
"Code" shall mean the Internal Revenue Code of 1986, as amended.



6.
"Change in Control" shall mean that:



(i)All or substantially all of the assets of the Company are sold or
transferredto another corporation or entity, or the Company is merged,
consolidated or reorganized into or with another corporation or entity, with the
result that upon conclusion of the transaction less than 51 percent of the
outstanding securities entitled to vote generally in the election of directors
or other capital interests of the acquiring corporation or entity is owned,
directly or indirectly, by the shareholders of the Company generally prior to
the transaction; or


(ii)There is a report filed on Schedule 13D or Schedule 14D-1F (or any successor
schedule, form or report thereto), as promulgated pursuant to the Securities
Exchange Act of 1934 (the "Exchange Act"), disclosing that any person (as the
term "person" is used in Section 13(d)(3) or Section 14(d)(2) of the Exchange
Act) has become the beneficial owner (as the term "beneficial owner" is defined
under Rule 13d-3 or any successor rule or regulation thereto under the Exchange
Act) of securities representing 30 percent or more of the combined voting power
of the then-outstanding voting securities of the Company; or
(iii)The Company shall file a report or proxy statement with the Securities and
Exchange Commission (the "SEC") pursuant to the Exchange Act disclosing in
response to Item 1.01 or 5.01 of Form 8-K thereunder or Item 6(e) of Schedule
14A thereunder (or any successor schedule, form, report or item thereto) that a
change in control of the Company has or may have occurred, or will or may occur
in the future, pursuant to any then-existing contract or transaction; or


(iv)The individuals who constituted the Board at the beginning of any period of
two consecutive calendar years cease for any reason to constitute at least a
majority thereof unless the nomination for election by the Company's
shareholders of each new member of the Board was approved by a vote of at least
two-thirds of the members of the Board still in office who were members of the
Board at the beginning of any such period.


7."Claims Administrator" shall mean (i) for claims with respect to Claimants who
are officers of the Company, the Committee and (ii) for claims with respect to
Claimants who are not officers of the Company, the Vice President, Compensation
& Benefits and the Executive Vice President, Human Resources of the Company.


8."Committee" shall mean the Compensation Committee of the Board or such other
Committee as may be authorized by the Board to administer the Plan.


9."Common Shares" shall mean shares of common stock without par value of the
Company or any security into which such Common Shares may be changed by reason
of any transaction or event of the type referred to in Section 8 of Article II
of the Plan.


10."Company" shall mean The Timken Company and its successors, including,
without limitation, the surviving corporation resulting from any merger or
consolidation of The Timken Company with any other corporation or corporations.


11."Deferral Election" shall mean the Election Agreement (or portion thereof)
completed by a Participant and filed with the Company that indicates the
percentage of his or her Base Salary, Incentive Compensation and/or Excess Core
Contributions that is or will be deferred under the Plan for the Deferral
Period.


12."Deferral Period" shall mean the Year that commences after each Election
Filing Date, provided that a Deferral Period with respect to Performance Units
and Restricted Stock Units granted under the Long-Term Incentive Plans may be a
period of more than one Year.






2

--------------------------------------------------------------------------------





13."Election Agreement" shall mean an agreement in the form that theCompany may
designate from time to time that is consistent with the terms of the Plan.


14."Election Filing Date" shall mean December 31 of the Year immediately prior
to the first day of the Year (or other Deferral Period described in Section 12
of this Article) for which Base Salary, Incentive Compensation and/or Excess
Core Contributions would otherwise be earned.


15."Eligible Associate" shall mean an associate of the Company (or a Subsidiary
that has adopted the Plan) who meets the requirements of the following clauses
(i) and (ii):


(i)the associate is classified by the Company in grade 7 or above, and


(ii)the associate is a "highly compensated employee" within the meaning of
Section 414(q) of the Code (determined in the same manner determined under the
tax-qualified defined contribution plan in which the associate is a participant,
if applicable to such plan).


16."Employee Matters Agreement" shall mean the Employee Matters Agreement into
which the Company and TimkenSteel Corporation intend to enter in connection with
the Spin-Off.


17."ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
amended.


18."Excess Company Contributions" shall mean the amount of Company contributions
that would be made for a Participant's benefit to the Savings and Investment
Retirement Plan with respect to his Excess Deferrals, based on his elections
under the Savings and Investment Retirement Plan, or on the basis of his
compensation in excess of the limitation under Section 401(a)(l 7) of the Code.


19."Excess Core Contributions" shall mean Excess Company Contributions, other
than the Company contributions that are made with respect to a Participant's
Excess Deferrals.


20."Excess Deferrals" shall mean the amount of a Participant's salary reduction
contributions under the Savings and Investment Retirement Plan that are in
excess of the limits imposed by Sections 402(g) and 401(a)(l 7) of the Code.


21."Forfeitable Right" shall mean the right to payment of Base Salary, Incentive
Compensation and/or Excess Core Contributions in a subsequent year that is
subject to a forfeiture condition requiring the Eligible Associate to remain an
associate with the Company or a Subsidiary through at least the 12-month
anniversary of the date on which the Eligible Associate obtains the legally
binding right to the Forfeitable Right. For purposes of this Section 21 and
Section 2(ii)(2) of Article II, a Forfeitable Right will be considered to be
subject to a forfeiture condition even if such right to payment could become
nonforfeitable upon death, disability (as defined in Treasury Regulation Section
l.409A-3(i)(4)), or a change in control event (as defined in Treasury Regulation
Section l.409A-3(i)(5)).


22."Forfeitable Rights Filing Date" shall mean the date that is 30 days after
the date an Eligible Associate first obtains a legally binding right to a
Forfeitable Right.


23."Incentive Compensation" shall mean (i) cash incentive compensation earned as
an associate pursuant to an incentive compensation plan now in effect or
hereafter established by the Company, including, without limitation, the
Short-Term Incentive Plan, the Long-Term Incentive Plans, and Excess Deferrals
and Excess Company Contributions (other than Excess Core Contributions) and (ii)
to the extent that the Executive Vice President, Human Resources or the Vice
President, Compensation & Benefits of the Company permit a Deferral Election
with respect to such compensation for a given year, incentive compensation
payable in the form of Common Shares pursuant to the Long-Term Incentive Plans
(other than restricted shares or options) or any similar plan approved by the
Committee for purposes of the Plan.


24."Incentive Filing Date" shall mean the date six months prior to the end of a
performance period with respect to which certain Incentive Compensation is
earned.






3

--------------------------------------------------------------------------------





25."Long-Term Incentive Plans" shall mean The Timken Company Long- Term
Incentive Plan or other similar long-term incentive plans, as amended from time
to time.


26."Participant" shall mean any Eligible Associate who has at any time elected
to defer the receipt of Base Salary, Incentive Compensation, or Excess Core
Contributions in accordance with the Plan. Notwithstanding the foregoing, on and
after the Split Date, the Transferred Participants shall cease to be
Participants under the Plan.


27."Payment Election" shall mean the Election Agreement (or portion thereof)
completed by a Participant and filed with the Company that indicates the time of
the commencement of a payment and the form of a payment of that portion of the
Participant's Base Salary, Incentive Compensation and/or Excess Core
Contributions that is deferred pursuant to a Deferral Election under the Plan.


28."Plan" shall mean this deferred compensation plan, which shall be known as
the 1996 Deferred Compensation Plan for The Timken Company.


29."Savings and Investment Retirement Plan" shall mean The Timken Company
Savings and Investment Retirement Plan.


30."Specified Employee" shall mean a "specified employee" with respect to the
Company (or a controlled group member) determined pursuant to procedures adopted
by the Company in compliance with Section 409A of the Code and Treasury
Regulation Section 1.409A-l(i) or any successor provision.


31."Subsidiary" shall mean any corporation, joint venture, partnership,
unincorporated association or other entity in which the Company has a direct or
indirect ownership or other equity interest and directly or indirectly owns or
controls more than 50 percent of the total combined voting or other
decision-making power.


32."Termination of Employment" means a separation from service within the
meaning of Treasury Regulation Section 1.409A-l(h)(l).


33."TimkenSteel Corporation Long-Term Incentive Plan" shall mean the TimkenSteel
Corporation 2014 Equity and Incentive Compensation Plan, as amended from time to
time.


34."TimkenSteel Shares" shall mean shares of common stock without par value of
TimkenSteel Corporation that are payable to certain Participants, as provided in
Section 4(iv) of Article II.


35."Transferred Participant" shall mean (i) an individual who, as of the close
of business on the Split Date, is employed by TimkenSteel Corporation or a
subsidiary of TimkenSteel Corporation and who immediately prior to the Split
Date was a participant in the Plan, and (ii) any former employee of the Company
or its affiliates who immediately prior to the Split Date was a participant in
the Plan and who is designated by the Company and TimkenSteel Corporation as a
former employee whose employment was associated with the business of TimkenSteel
Corporation at the time of the individual's termination of employment with the
Company or its affiliates.


36."Unforeseeable Emergency" means an event that results in severe financial
hardship to a Participant resulting from (a) an illness or accident of the
Participant or his or her spouse, dependent (as defined in Section 152(a) of the
Code), or Beneficiary, (b) loss of the Participant's property due to casualty,
or (c) other similar extraordinary and unforeseeable circumstances arising as of
result of events beyond the control of the Participant.


37.
"Year" shall mean a calendar year.



38."Years of Service" shall mean "Years of Service" as defined in and determined
under the Savings and Investment Retirement Plan.






4

--------------------------------------------------------------------------------





ARTICLE II


ELECTION TO DEFER


1.Eligibility. An Eligible Associate may make an annual Deferral Election to
defer receipt of all or a specified part of his or her Base Saiary, Incentive
Compensation, or Excess Core Contributions for any Deferral Period in accordance
with Section 2 of this Article.


Subject to Section 3(iv) of this Article, an Eligible Associate who makes a
Deferral Election must also make a Payment Election with respect to the amount
deferred in accordance with Section 3 of this Article. An Eligible Associate' s
entitlement to defer shall cease on the last day of the Deferral Period in which
he or she ceases to be an Eligible Associate.


2.Deferral Elections. All Deferral Elections, once effective, shall be
irrevocable, shall be made on an Election Agreement filed with the Executive
Vice President, Human Resources or the Vice President, Compensation & Benefits
of the Company (or other Company administrative representative as may be
designated by the Committee), and shall comply with the following requirements:


(1)The Deferral Election on the Election Agreement shall specify the percentage
of a Participant's Base Salary (no more than 85%), Incentive Compensation (no
more than 85%) and/or Excess Core Contributions (no more than 100%) that is to
be deferred.


(2)The Deferral Election shall be made by, and shall be effective as of, the
applicable Election Filing Date, except that the Deferral Election may be made
by, and effective as of, the dates provided in the following clauses (1), (2),
or (3) to the extent applicable:


(1)To the extent permitted by Section 409A of the Code, the Company may permit
Eligible Associates to make a Deferral Election with respect to Incentive
Compensation that constitutes "performance-based compensation" (within the
meaning of Section 409A(a)(4)(B)(iii) of the Code) at a time later than the
Election Filing Date but no later than the Incentive Filing Date, and in such
event, the Deferral Election shall be effective as of such Incentive Filing
Date. If Incentive Compensation with respect to which an Eligible Associate has
made a Deferral Election under this Section 2(ii)(l) is paid without
satisfaction of the applicable performance criteria upon death, disability (as
defined in Treasury Regulation Section l.409A-l(e)(l)), or a change in control
event (as defined in Treasury Regulation Section l.409A-3(i)(5)(i)), such
Deferral Election will only be given effect if the Deferral Election could have
been made pursuant to a provision of the Plan other than this Section 2(ii)(l).


(2)To the extent permitted by Section 409A of the Code, the Company may permit
an Eligible Associate to make a Deferral Election with respect to a Forfeitable
Right no later than the Forfeitable Rights Filing Date so long as such
Forfeitable Right remains subject to a forfeiture condition through the 12-month
anniversary of the date on which the Eligible Associate makes such Deferral
Election. In such event, the Deferral Election shall be effective as of such
Forfeitable Rights Filing Date. If a Forfeitable Right with respect to which an
Eligible Associate has made a Deferral Election under this Section 2(ii)(2)
becomes nonforfeitable upon death, disability (as defined in Treasury Regulation
Section l.409A-3(i)(4)), or a change in control event (as defined in Treasury
Regulation Section 1.409A-3(i)(5)) prior to the 12-month anniversary of the date
on which the Eligible Associate made such Deferral Election, such Deferral
Election will only be given effect if the Deferral Election could have been made
pursuant to a provision of the Plan other than this Section 2(ii)(2). Subject to
Section 3(iv) of this Article, in order to revoke or modify a Deferral Election
with respect to Base Salary, Incentive Compensation and/or Excess Core
Contributions for any particular Year, a revocation or modification must be
delivered to the Executive Vice President, Human Resources or the Vice
President, Compensation & Benefits of the Company (or other Company
administrative representative as was previously designated by the Committee)
prior to the Election Filing Date, Forfeitable Rights Filing Date or the
Incentive Filing Date (as applicable).






5

--------------------------------------------------------------------------------





3.Payment Elections. Subject to Sections 3(iv), 5, 6, and 7 of this Article and
Section 5 of Article V, all Payment Elections are irrevocable, shall be made on
an Election Agreement filed with the Executive Vice President, Human Resources
or the Vice President, Compensation & Benefits of the Company (or other Company
administrative representative as may be designated by the Committee), and shall
comply with the following requirements:


(i)Each Participant shall make a separate Payment Election with respect to his
or her Base Salary, Incentive Compensation, and Excess Core Contributions that
the Participant defers for the Deferral Period pursuant to the applicable
Deferral Election.


(ii)Each Payment Election shall contain the Participant's elections regarding
the time at which the payment of amounts deferred pursuant to the specific
Deferral Election shall commence.
(1)A Participant may elect to commence payment upon either (A) the date the
Participant incurs a Termination of Employment for any reason (other than by
reason of death), including, without limitation, by reason of retirement or (B)
the date otherwise specified by the Participant in the Election Agreement,
including a date dete1111ined by reference to the date the Participant incurs a
Termination of Employment for any reason (other than by reason of death),
including, without limitation, by reason of retirement.


(2)Subject to Section 3(vi) of this Article, (A) for Deferral Elections made
with respect to Deferral Periods that commenced prior to January 1, 2019,
payments made in accordance with the Participant's election under Section
3(ii)(l)(A) of this Article shall be paid or commence to be paid within 90 days
following the Termination of Employment and payments made in accordance with the
Participant's election under Section 3(ii)(l)(B) of this Article shall be paid
or commence to be paid within 90 days following the date specified in the
Election Agreement, provided that, in either case, the Participant shall not
have the right to designate the year of payment, and (B) for Deferral Elections
made with respect to Deferral Periods that commence on and after January 1,
2019, payments made in accordance with the Participant's election under Section
3(ii)(l)(A) of this Article shall be paid or commence to be paid in the first
calendar month of the first full calendar quarter following the Termination of
Employment and payments made in accordance with the Participant's election under
Section 3(ii)(l)(B) of this A_rticle shall be paid or commence to be paid in the
first calendar month of the first full calendar quarter following the date
specified in the Election Agreement.


(iii)Each Payment Election shall contain the Participant's elections regarding
the form of payment of the amount of his or her Base Salary, Incentive
Compensation, and Excess Core Contributions that the Participant deferred for
the Deferral Period pursuant to his or her Deferral Election.


(1)A Participant may elect to receive payment in one of the following forms: (A)
a single, lump sum payment; (B) in a number of approximately equal quarterly
installments, not to exceed 40, as designated by the Participant in his or her
Election Agreement; or (C) subject to the approval of the Executive Vice
President, Human Resources or the Vice President, Compensation & Benefits of the
Company(or other Company administrative representative as may be designated by
the Committee) at the time the Participant makes his or her Payment Election,
pursuant to an alternate payment schedule designated by the Participant in his
or her Election Agreement.


(2)In the event that a Participant's deferral of Base Salary, Incentive
Compensation, and Excess Core Contributions pursuant to his or her Payment
Election is payable in quarterly installments, all of the quarterly installments
during the installment period shall be approximately equal in amount. The amount
of the unpaid installment payments remaining in the Participant's Account(s)
that is (a) attributable to the deferral of cash compensation shall continue to
bear interest as provided in Section 4(i) of this Article, (b) attributable to
the deferral of Incentive Compensation payable in the form of Common Shares
shall continue to be credited with dividends, distributions and interest thereon
as provided in Section 4(iii) of this Article and (c) attributable to the
deferral of Incentive Compensation payable in the form of TimkenSteel Shares
shall continue to be credited with dividends, distributions and interest thereon
as provided in Section 4(iv) of this Article.




6

--------------------------------------------------------------------------------





(iv)If in the case of an Excess Core Contribution an Eligible Associate fails to
timely file an Election Agreement, the Company, within 2 ½ months after the
close of the Year during which the Excess Core Contribution was earned, shall
pay to the Eligible Associate in a lump sum an amount equal to the Excess Core
Contribution without interest.


(v)Subject to Section 3(iv) of this Article, effective with respect to Deferral
Elections made with respect to Base Salary, Incentive Compensation or Excess
Core Contributions earned prior to January 1, 2015, if the Payment Elections are
not made by the applicable Election Filing Date, Forfeitable Rights Filing Date,
or Incentive Filing Date, as the case may be, or are insufficient to be deemed
effective as of such date, then a Participant's Deferral Election shall be null
and void. Effective with respect to Deferral Elections made with respect to Base
Salary, Incentive Compensation or Excess Core Contributions earned on or after
January 1, 2015, if the Payment Elections are not made by the applicable
Election Filing Date, Forfeitable Rights Filing Date, or Incentive Filing Date,
as the case may be, or are insufficient to be deemed effective as of such date,
the Participant shall be deemed to have elected to commence payment upon
Termination of Employment in the form of a single, lump sum payment.


(vi)Notwithstanding the foregoing provisions of Section 3 of this Article, if
the Participant is a Specified Employee, then (A) for Deferral Elections made
with respect to Deferral Periods commencing prior to January 1, 2019, any
payment on account of Termination of Employment that was scheduled to commence
during the six­ month period immediately following the Participant's Termination
of Employment shall commence on the first day of the seventh month after such
Termination of Employment (or, if earlier, the date of death) and (B) for
Deferral Elections made with respect to Deferral Periods that commence on and
after January 1, 2019, any payment on account of Termination of Employment that
was scheduled to commence during the six-month period immediately following the
Participant's Termination of Employment shall commence in the first calendar
month of the first full calendar quarter following the sixth-month anniversary
of such Termination of Employment. Any payments on account of Termination of
Employment that are scheduled to be paid more than six months after such
Participant's Termination of Employment shall not be delayed and shall be paid
in accordance with provisions of Section 3(iii) of this Article.


4.
Accounts.



(i)Cash compensation that a Participant elects to defer shall be treated as if
it were set aside in an Account on the date the Base Salary or Incentive
Compensation would otherwise have been paid to the Participant. The Base Salary
and Incentive Compensation Subaccounts will be credited with interest computed
quarterly (based on calendar quarters) based on the balance in such Subaccounts
on the last day of each calendar quarter at such rate and in such manner as
determined from time to time by the Committee. Unless otherwise determined by
the Committee, interest to be credited hereunder shall be credited at the prime
rate in effect according to the Wall Street Journal on the last day of each
calendar quarter plus one percent. Interest for a calendar quarter shall be
credited to the Base Salary and Incentive Compensation Subaccounts as of the
first day of the following quarter.


(ii)An Excess Core Contribution that a Participant defers under the Plan shall
be treated as if it was credited to the Participant's Account on the date the
Excess Core Contribution is made. An Excess Core Contributions Subaccount shall
be credited with interest computed quarterly (based on calendar quarters) based
on the balance in the Excess Core Contributions Subaccount on the last day of
each calendar quarter at such rate and in such manner as determined from time to
time by the Committee. Unless otherwise determined by the Committee, interest to
be credited hereunder shall be credited at the prime rate in effect according to
the Wall Street Journal on the last day of each calendar quarter plus one
percent. Interest for a calendar quarter shall be credited to the Excess Core
Contributions Subaccount as of the first day of the following quarter.


(iii)Incentive Compensation payable in the form of Common Shares that a
Participant elects to defer and Common Shares to which a Participant becomes
entitled as a result of the Spin-Off under the Employee Matters Agreement shall
be reflected in a separate Account, which shall be credited with the number of
Common Shares that would otherwise have been issued or transferred and delivered
to the Participant. Such Account, following any applicable vesting period, shall
be credited from time to time with amounts equal to dividends or other
distributions paid on the number of Common Shares reflected in such Account, and
such Account shall be credited with interest on cash amounts credited to such
Account from


7

--------------------------------------------------------------------------------





time to time in the manner provided in Subsection (i) above.


(iv)Notwithstanding anything in the Plan to the contrary, any election made by a
Participant prior to the Split Date to defer Incentive Compensation payable in
the form of Common Shares shall, as of the Split Date, be adjusted in the manner
provided in Article X of the Employee Matters Agreement, such that the
Participant will become entitled to payment in the form of a combination of
Common Shares and TimkenSteel Shares. Incentive Compensation payable in the form
of TimkenSteel Shares shall be reflected in a separate TimkenSteel Shares
Subaccount, which shall be credited with the number of TimkenSteel Shares that
would otherwise have been issued or transferred and delivered to the
Participant; provided, however, that payment of any TimkenSteel Shares to the
Participant, including any dividends, distributions and interest thereon, shall
be made by TimkenSteel Corporation.


(v)
Except as otherwise provided in the Plan, a Participant's Account shall be
nonforfeitable.



5.Death of a Participant. In the event of the death of a Participant, the amount
of the Participant's Account(s) shall be paid to the Beneficiary or
Beneficiaries designated in a writing on a form that the Company may designate
from time to time (the "Beneficiary Designation"), in a lump sum within 90 days
of the day of death; provided that the Beneficiary or Beneficiaries shall not
have the right to designate the year of payment. A Participant's Beneficiary
Designation may be changed at any time prior to his or her death by the
execution and delivery of a new Beneficiary Designation. The Beneficiary
Designation on file with the Company that bears the latest date at the time of
the Participant's death shall govern. In the absence of a Beneficiary
Designation or the failure of any Beneficiary to survive the Participant, the
amount of the Participant's Account(s) shall be paid to the Participant's estate
in a lump sum within 90 days of the day of death; provided that the
representative of the estate shall not have the right to designate the year of
payment. In the event of the death of the Beneficiary or Beneficiaries after the
death of a Participant, the remaining amount of the Account(s) shall be paid in
a lump sum to the estate of the last Beneficiary to receive payments within 90
days of the day of death; provided that the representative of the estate shall
not have the right to designate the year of payment.


6.Small Payments. Notwithstanding the foregoing provisions of this Article II,
if upon the applicable distribution date the Paiiicipant's total balance in his
or her Account(s), in addition to the balances and accounts under and any other
agreements, methods, programs, plans or other arrangements with respect to which
deferrals of compensation are treated as having been deferred under a single
nonqualified deferred compensation plan with the account balances under the Plan
under Treasury Regulation Section l.409A-l(c)(2) (the "Aggregate Account
Balance"), is no greater than the applicable dollar amount specified by Section
402(g)(l)(B) of the Code ($18,500 for 2018), then the amount of the
Participant's Aggregate Account Balance may, at the discretion of the Company,
be paid in a lump sum upon the applicable distribution date under Section 3 of
Article II.


7.Accelerations. Notwithstanding the foregoing provisions of this Article II,
and subject to Section 5 of Article V:


(i)If a Change in Control occurs, the total amount of each Participant's Base
Salary Subaccount, Incentive Compensation Subaccount, and Excess Core
Contribution Subaccount shall immediately be paid to the Participant in the form
of a single, lump sum payment, provided that if such Change in Control does not
constitute a "change in the ownership or effective control" or a "change in the
ownership of a substantial portion of the assets" of the Company within the
meaning of Section 409A(a)(2)(A)(v) of the Code and Treasury Regulation Section
l.409A-3(i)(5), or any successor provision, then payment shall be made, to the
extent necessary to comply with the provisions of Section 409A of the Code, to
the Participant on the date (or dates) the Participant would otherwise be
entitled to a distribution (or distributions) in accordance with the provisions
of the Plan.


(ii)In the event of an Unforeseeable Emergency and at the request of a
Participant or Beneficiary, the Committee may in its sole discretion accelerate
the payment to the Participant or Beneficiary of all or a part of his or her
Account(s). Payments of amounts as a result of an Unforeseeable Emergency may
not exceed the amount necessary to satisfy such Unforeseeable Emergency plus
amounts necessary to pay taxes reasonably anticipated as a result of the
distribution(s), after taking into account the extent to which the hardship is
or may be relieved through reimbursement or compensation by insurance or
otherwise by liquidation of the Participant's assets (to the extent the
liquidation of such assets would not itself cause severe financial hardship).




8

--------------------------------------------------------------------------------





8.Adjustments. The Committee may make or provide for such adjustments in the
numbers of Common Shares or TirnkenSteel Shares credited to Participants'
Account, and in the kind of shares so credited, as the Committee in its sole
discretion, exercised in good faith, may determine is equitably required to
prevent dilution or enlargement of the rights of Participants that otherwise
would result from (i) any stock dividend, stock split, combination of shares,
recapitalization or other change in the capital structure of the Company or
TirnkenSteel Corporation, or (ii) any merger, consolidation, spin-off,
split-off, spin-out, split-up, reorganization, partial or complete liquidation
or other distribution of assets, issuance of rights or warrants to purchase
securities, or (iii) any other corporate transaction or event having an effect
similar to any of the foregoing. Moreover, in the event of any such transaction
or event, the Committee, in its discretion, may provide in substitution for any
or all Common Shares or TimkenSteel Shares deliverable under the Plan such
alternative consideration as it, in good faith, may determine to be equitable in
the circumstances.


9.Fractional Shares. The Company shall not be required to issue any fractional
Common Shares pursuant to the Plan. The Committee may provide for the
elimination of fractions or for the settlement of fractions in cash.
ARTICLE III


ADMINISTRATION


1.Administration. The Company, through the Committee, shall be responsible for
the general administration of the Plan and for carrying out the provisions
hereof. The Committee shail have ail such powers as may be necessary to can-y
out the provisions of the Plan, including the power to (i) determine all
questions relating to eligibility for participation in the Plan and the amount
in the Account or Accounts of any Participant and all questions pertaining to
claims for benefits and procedures for claim review, (ii) resolve all other
questions arising under the Plan, including any questions or construction, and
(iii) take such further action as the Company shall deem advisable in the
administration of the Plan. The actions taken and the decisions made by the
Committee hereunder shall be final and binding upon all interested parties. It
is intended that all Participant elections hereunder shall comply with Section
409A of the Code. The Committee is authorized to adopt rules or regulations
deemed necessary or appropriate in connection therewith to anticipate and/or
comply with the requirements thereof (including any transition rules
thereunder).


2.Claims Procedures. Whenever there is denied, whether in whole or in part, a
claim for benefits under the Plan filed by any person (herein referred to as the
"Claimant"), the Claims Administrator shall transmit a written notice of such
decision to the Claimant within 90 days of receiving the claim from the
Claimant, which notice shall be written in a manner calculated to be understood
by the Claimant and shall contain a statement of the specific reasons for the
denial of the claim, a reference to the relevant Plan provisions, a description
and explanation of additional information needed, and a statement advising the
Claimant that, within 60 days of the date on which he or she receives such
notice, he or she may obtain review of such decision in accordance with the
procedures hereinafter set forth. Within such 60-day period, the Claimant or the
Claimant's authorized representative may request that the claim denial be
reviewed by filing with the Claims Administrator a written request therefor,
which reauest shall contain the followinQ infonnation:


(i)the date on which the Claimant's request was filed with the Claims
Administrator; provided, however, that the date on which the Claimant's request
for review was in fact filed with the Claims Administrator shall control in the
event that the date of the actual filing is later than the date stated by the
Claimant pursuant to this paragraph;


(ii)the specific portions of the denial of the claim which the Claimant requests
the Claims Administrator to review;


(iii)a statement by the Claimant setting forth the basis upon which the Claimant
believes the Claims Administrator should reverse the previous denial of the
Claimant's claim for benefits and accept the claim as made; and


(iv)any written material (offered as exhibits) which the Claimant desires the
Claims Administrator to examine in its consideration of the Claimant's position
as stated pursuant to clause (iii) above.






9

--------------------------------------------------------------------------------





Within 60 days of the date determined pursuant to clause (i) above, the Claims
Administrator shall conduct a full and fair review of the decision denying the
Claimant's claim for benefits. Within 60 days of the date of such hearing, the
Claims Administrator shall render its written decision on review, written in a
manner calculated to be understood by the Claimant and including the reasons and
Plan provisions upon which its decision was based, a statement that the Claimant
is entitled to receive, upon request and free of charge, reasonable access to
and copies of all documents and other information relevant to the claim, and a
statement describing the Claimant's right to bring an action under Section
502(a) of ERISA.


ARTICLE IV


AMENDMENT AND TERMINATION


The Company reserves the right to amend or terminate the Plan at any time by
action of the Committee; provided, however, that no such action shail adversely
affect any Participant or Beneficiary who has an Account, or result in the
acceleration of payment of the amount of any Account (except as otherwise
permitted under the Plan), without the consent of the Participant or
Beneficiary; (provided, however, that the consent requirement of Participants or
Beneficiaries to certain actions shall not apply to any amendment or termination
made by the Company pursuant to Section 9(iii) of Article V). Notwithstanding
the preceding sentence, the Committee, in its sole discretion, may terminate the
Plan to the extent and in circumstances described in Treasury Regulation Section
l.409A-3G)(4)(ix), or any successor provision.


ARTICLEV


MISCELLANEOUS


1.Non-alienation of Deferred Compensation. Except as permitted by the Plan and
subject to Section 9(ii) of this Article V, no right or interest under the Plan
of any Participant or Beneficiary shall, without the written consent of the
Company, be (i) assignable or transferable in any manner, (ii) subject to
alienation, anticipation, sale, pledge, encumbrance, attachment, garnishment or
other legal process or (iii) in any manner liable for or subject to the debts or
liabilities of the Participant or Beneficiary.


2.Participation bv Associates of Subsidiaries. An Eligible Associate who is
employed by a Subsidiary and elects to participate in the Plan shall participate
on the same basis as an associate of the Company. The Account or Accounts of a
Participant employed by a Subsidiary shall be paid in accordance with the Plan
solely by such Subsidiary to the extent attributable to Base Salary or Incentive
Compensation that would have been paid by such Subsidiary in the absence of
deferral pursuant to the Plan.


3.Interest of Associate. The obligation of the Company under the Plan to make
payment of amounts reflected in an Account merely constitutes the unsecured
promise of the Company to make payments from its general assets or in the form
of its Common Shares, or to cause TimkenSteel Corporation to make payments in
the form of TimkenSteel Shares, as the case may be, as provided herein, and no
Participant or Beneficiary shall have any interest in, or a lien or prior claim
upon, any property of the Company. The obligation of TimkenSteel Corporation
under the Plan to make payment of amounts reflected in a TimkenSteel Shares
Subaccount merely constitutes the unsecured promise of TimkenSteel Corporation
to make payments in the form of its TimkenSteel Shares, as provided herein, and
no Participant or Beneficiary shall have any interest in, or a lien or prior
claim upon, any property of TimkenSteel Corporation. Further, no Participant or
Beneficiary shall have any claim whatsoever against any Subsidiary for amounts
reflected in an Account. Nothing in the Plan shall be construed as guaranteeing
future employment to Eligible Associates and nothing in the Plan shall be
considered in any manner a contract of employment. It is the intention of the
Company that the Plan be unfunded for tax purposes of Title I ofERISA. The
Company may create a trust to hold funds, Common Shares or other securities to
be used in payment of its obligations under the Plan, and may fund such trust;
provided, however, that any funds contained therein shall remain liable for the
claims of the Company's general creditors and provided, further, that no amount
shall be transferred to trust if, pursuant to Section 409A of the Code, such
amount would, for purposes of Section 83 of the Code, be treated as property
transferred in connection with the performance of services.
4.Claims of Other Persons. The provisions of the Plan shall in no event be
construed as giving any other person, firm or corporation any legal or equitable
right as against the Company or any Subsidiary or the officers, employees or
directors of the Company or any Subsidiary, except any such rights as are
specifically


10

--------------------------------------------------------------------------------





provided for in the Plan or are hereafter created in accordance with the terms
and provisions of the Plan.


5.Special Rules for Participants Prior to January 1, 2018. Notwithstanding any
provision of this Plan to the contrary, the following provisions of this Section
5 shall apply to any Eligible Associate who was an Eligible Associate prior to
January 1, 2018 and has less than three Years of Service as of the date an
Excess Core Contribution is to be made:


(i)If such Eligible Associate has less than three Years of Service as of the
date of an Excess Core Contribution, he or she shall, pursuant to Article II,
elect (or in the absence of a properly filed Election Agreement, shall be deemed
to have elected) to defer all of his or her Excess Core Contribution for the
Year (and any Election Agreement to the contrary shall be disregarded and
treated as not properly filed hereunder). If such Eligible Associate fails to
file properly a Payment Election for such Excess Core Contributions, the
Eligible Associate shall be deemed to have timely filed an Election Agreement
with a Payment Election electing a lump sum payment to be made within 2- 1/2
months after the close of the Year during which the Eligible Associate achieved
three Years of Service, or if earlier, the close of the Year during which the
Eligible Associate incurs a Termination of Employment due to death, Disability
(as defined in the Savings and Investment Pension Plan) or Retirement (as
defined in the Savings and Investment Pension Plan).


(ii)
Such Eligible Associate may not elect a date for commencement of his or her
Excess Core Contributions pursuant to Section 3(ii)(l )(B) of Article II that is
prior to the date such Eligible Associate will have achieved three Years of
Service.



(iii)If, as of the date of such Eligible Associate's Termination of Employment,
the Eligible Associate has not achieved three Years of Service, the Eligible
Associate shall forfeit his or her Excess Core Contributions Subaccount,
including any interest credited to such Subaccount. Notwithstanding the
preceding sentence, such Eligible Associate shall not forfeit his or her Excess
Core Contributions Subaccount if the Eligible Associate's Termination of
Employment is due to death, Disability (as defined in the Savings and Investment
Retirement Plan) or Retirement (as defined in the Savings and Investment
Retirement Plan). Further, such Eligible Associate's Excess Core Contribution
Subaccount will not be immediately paid upon a Change in Control pursuant to
Section 7(i) of Article II if, at the time of such Change in Control, the
Eligible Associate has less than three Years of Service.


6.Severability. The invalidity and unenforceability of any particular provision
of the Plan shall not affect any other provision hereof, and the Plan shall be
construed in all respects as if such invalid or unenforceable provision were
omitted herefrom.


7.Governing Law. Except to the extent preempted by federal law, the provisions
of the Plan shall be governed and construed in accordance with the laws of the
State of Ohio.


8.
Relationship to Other Plans.



(i)The Plan is intended to serve the purposes of and to be consistent with the
Long-Term Incentive Plans and any similar plan approved by the Committee for
purposes of the Plan. The issuance or transfer of Common Shares pursuant to the
Plan shall be subject in all respects to the terms and conditions of the
Long-Term Incentive Plans and any other such plan. Without limiting the
generality of the foregoing, Common Shares credited to the Account(s) of
Participants pursuant to the Plan as Incentive Compensation shall be taken into
account for purposes of Section 3 of the Long-Term Incentive Plans (Maximum
Shares Available Under the Plan) and for purposes of the corresponding
provisions of any other such plan.


(ii)The issuance or transfer of TimkenSteel Shares pursuant to the Plan shall be
made by TimkenSteel Corporation and shall be subject in all respects to the
terms and conditions of the TimkenSteel Corporation Long-Term Incentive Plan and
any other such plan. Without limiting the generality of the foregoing,
TimkenSteel Shares credited to the TimkenSteel Shares Subaccount of Participants
pursuant to the Plan as Incentive Compensation shall be taken into account for
purposes of Section 3 of the TimkenSteel Corporation Long-Term Incentive Plan
(Maximum Shares Available Under the Plan) and for purposes of the corresponding
provisions of any other such plan


11

--------------------------------------------------------------------------------





9.
Compliance with Section 409A of the Code.



(i)To the extent applicable, it is intended that the Plan (including all
amendments thereto) comply with the provisions of Section 409A of the Code, so
that the income inclusion provisions of Section 409A(a)(l) of the Code do not
apply to the Pmiicipant or a Beneficiary. The Plan shall be administered in a
manner consistent with this intent. In furtherance of, but without limiting the
generality of the foregoing, amounts in the Pre-2005 Subaccounts, which are
intended to qualify for "grandfathered" status pursuant to Treasury Regulation
Section l.409A-6(a), shall not be subject to the provisions of Section 409A of
the Code and shall be governed by the terms and conditions specified in the Plan
as in effect prior to January 1, 2005.


(ii)Neither a Participant nor any of a Participant's creditors or beneficiaries
shall have the right to subject any deferred compensation (within the meaning of
Section 409A of the Code) payabie under the Pian to any anticipation,
aiienation, sale, transfer, assignment, pledge, encumbrance, attachment or
garnishment, provided that to the extent permitted by Section 409A of the Code,
payment of part or all of a Participant's interest under the Plan may be made to
an individual other than the Participant to the extent necessary to fulfill a
domestic relations order as defined in Section 414(p)(l)(B) of the Code. Except
as permitted under Section 409A of the Code, any deferred compensation (within
the meaning of Section 409A of the Code) payable to a Participant or for a
Participant's benefit under the Plan may not be reduced by, or offset against,
any amount owing by a Participant to the Company or any of its affiliates.


(iii)Notwithstanding any provision of the Plan to the contrary, in light of the
uncertainty with respect to the proper application of Section 409A of the Code,
the Company reserves the right to make amendments to the Plan as the Company
deems necessary or desirable to avoid the imposition of taxes or penalties under
Section 409A of the Code. In any case, a Participant shall be solely responsible
and liable for the satisfaction of all taxes and penalties that may be imposed
on a Participant or for a Participant's Account in connection with the Plan
(including any taxes and penalties under Section 409A of the Code), and neither
the Company nor any of its affiliates shall have any obligation to indemnify or
otherwise hold a Participant harmless from any or all of such taxes or
penalties.


10.    Headings; Interpretation.


(i)Headings in the Plan are inserted for convenience of reference only and are
not to be considered in the construction of the provisions hereof.


(ii)Any reference in the Plan to Section 409A of the Code will also include any
applicabie proposed, temporary, or finai reguiations or any other applicable
formal guidance promulgated with respect to such Section 409A of the Code by the
U.S. Department of Treasury or the Internal Revenue Service. Further, any
specific reference to a Code section or a Treasury Regulation section shall
include any successor provision of the Code or the Treasury Regulation, as
applicable.


(iii)For purposes of the Plan, the phrase "permitted by Section 409A of the
Code," or words or phrases of similar import, shall mean that the event or
circumstance that may occur or exist only if permitted by Section 409A of the
Code would not cause an amount deferred or payable under the Plan to be
includible in the gross income of a Participant or Beneficiary under Section
409A(a)(l) of the Code.


12

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Plan to be executed by a duly
authorized officer at North Canton, Ohio, this 30 day of November, 2018.






 
THE TIMKEN COMPANY
 
By: /s/ Ronald J. Myers
 
Ronald J. Myers
Executive Vice President - Human Resources





13